Case 1:18-cr-00340-LGS Document 411 Filed 11/11/20 Page 1 of 8
Case 1:18-cr-00340-LGS Document 411 Filed 11/11/20 Page 2 of 8
Case 1:18-cr-00340-LGS Document 411 Filed 11/11/20 Page 3 of 8
Case 1:18-cr-00340-LGS Document 411 Filed 11/11/20 Page 4 of 8
Case 1:18-cr-00340-LGS Document 411 Filed 11/11/20 Page 5 of 8
Case 1:18-cr-00340-LGS Document 411 Filed 11/11/20 Page 6 of 8
Case 1:18-cr-00340-LGS Document 411 Filed 11/11/20 Page 7 of 8
Case 1:18-cr-00340-LGS Document 411 Filed 11/11/20 Page 8 of 8




                                       11/10/2020




                                  New York, New York
                                  November 11, 2020
